       Case 2:20-cv-00622-WJ-CG Document 20 Filed 09/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ESPERANZA CASTRO,

             Plaintiff,

v.                                                        No. CV 20-622 WJ/CG

ZURICH AMERICAN INSURANCE
COMPANY,

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Thursday, November 5, 2020, at 2:00 p.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

     IT IS SO ORDERED.

                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
